Ingraham, J. (dissenting):
1 dissent. ■ I think the question of the defendants’- negligence*and the deceased’s contributory negligence was for the jury, and that there was evidence to sustain the verdict. The nature of the injury 'was not such as could have been- caused, by the deceased, falling on the asphalt pavement. It appeared. that the skull was crushed in which is entirely consistent with the evidence on behalf of, the plaintiff that the injury was caused by the horse’s hoofs striking the boy on the skull: , It is quite inconsistent, it seems to me-, -with a' mere fall of the deceased on the asphalt pavement. A blow from the 'horse’s feet had the force necessary to crush the. skull and corroborates "the plaintiff’s theory of the accident.
■ ■ Judgment and order reversed, new trial ordered, costs to appellants to abide event.